 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       CLARENCE D. SCHREANE,                                      Case No. 1:17-cv-01217-AWI-EPG-HC

12                        Petitioner,                               ORDER DENYING PETITIONER’S
                                                                    MOTION TO DISMISS INCIDENT REPORT
13               v.
                                                                    (ECF No. 43)
14       STEVEN LAKE,

15                        Respondent.

16

17              Petitioner is a federal prisoner who proceeded pro se with a petition for writ of habeas

18 corpus pursuant to 28 U.S.C. § 2241. On March 14, 2019, the Court denied Petitioner’s motion
                                                          1


19 to dismiss the incident report and denied the petition for writ of habeas corpus on the merits.
20 (ECF No. 44). Petitioner has appealed the judgment. (ECF Nos. 46, 47).

21              On March 14, 2019,2 the instant motion to dismiss Petitioner’s incident report was filed.

22 (ECF No. 43). Therein, Petitioner raises the same arguments previously raised in his two prior

23 motions to dismiss the incident report. (ECF Nos. 23, 34). As set forth in detail in the

24 Magistrate Judge’s findings and recommendations (ECF Nos. 28, 39), which were subsequently

25

26
     1
         The order was signed on March 14, 2019, but it was not entered on the docket until the following day. (ECF No.
27 44).
     2
         The motion was received and filed on March 14, 2019, but it was not entered on the docket until the following day.
28 (ECF No. 43).


                                                                1
 1 adopted in full by the District Court Judge (ECF Nos. 35, 44), Petitioner is not entitled to

 2 dismissal of his incident report.

 3         Based on the foregoing, Petitioner’s motion to dismiss the incident report (ECF No. 43) is

 4 DENIED.

 5
     IT IS SO ORDERED.
 6

 7 Dated: July 31, 2019
                                               SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
